Citation Nr: 0804404	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Pennsylvania Bureau for 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1960 to February 
1964. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 


FINDING OF FACT

The veteran's bilateral hearing loss was not shown in 
service, and the veteran's current bilateral hearing loss was 
not caused by any incident of service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claim.  A letter advising 
the veteran of the evidence needed to establish a disability 
rating and effective date was issued in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and private medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  As such, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the neurological system becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records do not indicate any 
complaints or treatment for bilateral hearing loss.  The 
audiological examination at discharge in January 1964 
revealed hearing within normal limits, with the following 
puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
0
0
5
LEFT
10
10
5
5
0
0

The veteran has submitted an audiological test dated in July 
1996 signed by a licensed audiologist indicating bilateral 
hearing loss.  There is also an opinion from Dr. C dated in 
February 2001.  Dr. C states that the veteran's bilateral 
hearing loss is related to chronic industrial noise exposure, 
which was also his opinion in 1996.  However, Dr. C does not 
indicate that the veteran's bilateral hearing loss is 
connected to his active duty service in the Air Force.  This 
is the first post-service evidence of hearing loss.

The veteran, in his VA Form 9, indicated that his exposure to 
noise while in the Air Force in the air terminal was the only 
exposure he had ever had to industrial noise.  The veteran 
also stated that he was an examiner for Pennsylvania liquor 
stores for 35 years with no noise exposure.  However, 
evidence in the veteran's claims file indicates otherwise.  A 
claim for educational benefits to study electrical appliance 
repair indicates that the veteran had spent the 72 months 
post-service working as a Machinist Helper.  Clearly, one 
would be exposed to industrial noise in such an occupation.  
Thus, the veteran's current contention of no noise exposure 
other than in service is entitled to little probative weight 
when considered with his own statements on forms filed in 
1972.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).
  
The Board notes that a VA examination has not been conducted 
in this case.  However, such an opinion is not necessary as 
the veteran had normal hearing at discharge, had 6 years of 
noise exposure as a machinist's helper post service, and 
there is an opinion in the record linking his hearing loss to 
industrial noise exposure, not in-service noise exposure.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges the veteran's contentions that his 
bilateral hearing loss is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, in the absence of 
evidence of hearing loss in service or within one year of 
discharge from service, or evidence linking his disorder to 
service, the preponderance of the evidence is against the 
claim.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


